Citation Nr: 0724020	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-24 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for tendonitis of the 
bilateral feet and ankles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge on January 25, 2006, but failed 
to appear for that hearing.  Good cause not being shown, the 
veteran's hearing request is, therefore, deemed withdrawn.  
See 38 C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The claims file does not include a current medical 
diagnosis of a foot disorder and/or tendonitis of the 
bilateral feet and/or ankles and the preponderance of the 
evidence is against an association between any current foot 
and/or ankle disorder to service.  


CONCLUSION OF LAW

Service connection for tendonitis of the bilateral feet and 
ankles is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2003 and March 2004.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).



During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claims, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131. 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

The veteran's November 1974  enlistment physical examination 
report found no abnormalities of feet or ankles.  Service 
medical records reflect that the veteran was seen on one 
occasion for a left ankle sprain in August 1975; in February 
1977, he was seen for right foot pain; right foot tendonitis 
and Achilles tendonitis were diagnosed.  His separation 
examination of November 1977 reported no relevant 
abnormalities and that his ankles and feet were normal.  

Private treatment records from February and March 1999 
reflect treatment for ankle sprains.  The right ankle injury 
occurred in the course of the veteran's employment, resulting 
in a workman's compensation claim.  X-rays from February 
1999, showed some evidence of old trauma; a private examiner 
documented that the veteran reported that he had severely 
sprained his left ankle in high school (prior to service).

June 2003 outpatient treatment records reflect the veteran 
being seen for pain in the ankle and foot; however, no 
diagnosis was provided.  Treatment records of July 2003 
reflect the veteran with a weight of 295 pounds and height of 
5 foot 8 inches.

In September 2005, the veteran was afforded a VA orthopedic 
examination.  Although he reported a history of occasional 
pain and some giving away, he acknowledged the absence of any 
ankle problems at that time.  Range of motion was without 
pain.  There were no abnormal corns, calluses or edema.  
There was no tenderness, abnormal appearing weight bearing, 
and no weakness.  He had a normal foot posture, he exhibited 
a normal gait.  The examiner concluded that there was no 
evidence of residuals of a left ankle strain and no evidence 
of right Achilles tendonitis.  The diagnosis was bilateral 
ankle sprain.  The diagnosis did not include tendonitis 
and/or a foot disorder.  The examiner noted that the veteran 
had a past history of recurrent right ankle sprain in 1975 
and 1977, but he did not presently have any residuals from 
those injuries.  

The veteran continues to assert that he has foot and ankle 
problems that are related to military service.  The Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In this case, the first post service evidence of ankle 
problems dates from more than 20 years after service and the 
right ankle injury was associated with an occupational injury 
resulting in a workman's compensation claim.  See also Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered as a factor in determining a service connection 
claim).  Presently, the veteran has admitted that he has no 
problems with either ankle.

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the preponderance of the evidence is against the 
existence of the claimed tendonitis disorder.  Accordingly, 
in the absence of a diagnosed tendonitis disorder, this claim 
must be denied.  See Rabideau, supra; see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  Moreover, the only medical 
evidence opining as to a possible relationship of current 
foot and ankle complaints to service refutes an association 
between the claimed disorders and military service.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for tendonitis of the bilateral feet and 
ankles is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


